DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending and examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7-8, 13, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa US20180205096A1 in view of Tucker US20110269047A1.

	Regarding claim 1, Hiraiwa discloses a method comprising forming an electrode (Hiraiwa, [0003]-[0009], [0032]-[0209], Figs. 1-18, Tables 1-3)
	on a metal support of a device with a first proton-conducting ceramic (Hiraiwa, Fig. 1 elements 1-3, sections “(Fuel Cell),” “(Porous Metal Body),” “(First Porous Metal Body),” “(Second Porous Metal Bod),” “(MEA),” “(Cathode),” “(Anode),” “(Electrolyte Layer)”),
	the metal support comprising an iron-chromium alloy (Hiraiwa, Fig. 1 element 3, [0032], [0124], [0151])
	and the first proton-conducting ceramic being in a powder form (Hiraiwa, [0112]),
	forming an electrolyte layer on the electrode with a second proton-conducting ceramic, and the second proton-conducting ceramic being in a powder form (Hiraiwa, [0112])
	and thermally treating the device at about 1200°C to 1550°C (Hiraiwa, [0112], [0120]).
	Hiraiwa does not explicitly discloses thermally treating the device, comprising the electrode, the metal support, and the electrolyte layer, but does teach sintering the layers first and then adding the metal support.
	Tucker teaches a method of manufacturing (Tucker, abstract, [0007]-[0009], [0015]-[0067], Figs. 1-5) a device comprising a ferritic stainless steel metal support (Tucker, [0054]), a proton conducting ceramic layer (Tucker, [0055]-[0056]), an electrolyte layer on the electrode and on the metal support of the device with a second proton-conducting ceramic (Tucker, [0058]) and thermally treating the device, comprising the electrode, the metal support, and the electrolyte layer between 1000°C to 1400°C (Tucker, [0053]-[0059]), which overlaps with the claimed range of 1200°C to 1550°C, allowing for efficient manufacturing and the use of a thinner electrolyte than in conventional designs and improvement in the device’s performance (Tucker, abstract, [0007], [0017], [0020], [0047]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teaching of Tucker in the method of Hiraiwa wherein a method comprising: forming an electrode on a metal support of a device with a first proton- conducting ceramic, the metal support comprising an iron-chromium alloy, and the first proton-conducting ceramic being in a powder form; forming an electrolyte layer on the electrode and on the metal support of the device with a second proton-conducting ceramic, and the second proton-conducting ceramic being in a powder form; and thermally treating the device, comprising the electrode, the metal support, and the electrolyte layer, at about 1200°C to 1550°C, thereby reducing the manufacturing costs and improving the performance of the device.

	Regarding claim 2, Hiraiwa discloses all of the limitations of claim 1 as set forth above. Hiraiwa discloses wherein the metal support comprises heat resistant alloys such as stainless steel (Hiraiwa, [0124]). Hiraiwa does not explicitly disclose wherein the metal support comprises a ferritic stainless steel. Tucker teaches wherein the metal support comprises a ferritic stainless steel as it can reduce oxidation kinetics (Tucker, [0035]) and seals against the electrolyte, insulating layer, and electrode (Tucker, [0039]) thereby supporting the device and improving its lifetime. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tucker in the method of Hiraiwa wherein the metal support comprises a ferritic stainless steel, improving operation and lifetime of the manufactured device.

Regarding claim 3, Hiraiwa further discloses wherein the device is thermally treated at about 1300°C to 1450°C (Hiraiwa, [0118]).

Regarding claims 4 and 5, Hiraiwa teaches thermally treating the device at about 1200°C to 1550°C (Hiraiwa, [0112], [0120]), but does not disclose wherein the operation thermally treating the device at about 1200°C to 1550°C is performed in a reducing atmosphere and wherein the reducing atmosphere comprises argon and hydrogen. Tucker teaches wherein the operation thermally treating the device at about 1000°C to 1400°C (Tucker, [0053]-[0059]), which overlaps with the claimed range of 1200°C to 1550°C, is performed in a reducing atmosphere and wherein the reducing atmosphere comprises argon and hydrogen (Tucker, [0049]-[0050], [0059]) improving the quality of the device (Tucker, [0050]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tucker in the method of Hiraiwa wherein the operation thermally treating the device at about 1200°C to 1550°C is performed in a reducing atmosphere and wherein the reducing atmosphere comprises argon and hydrogen, improving the quality of the device.

Regarding claims 7 and 8, Hiraiwa does not explicitly disclose forming a barrier layer on the metal support prior to forming the electrode, wherein the barrier layer is yttrium-stabilized zirconia, doped ceria, lanthanum calcium niobate, or samarium cerium yttrium zirconate
Tucker teaches forming a barrier layer on the metal support prior to forming the electrode  (Tucker, [0020], [0036], [0048]) and wherein the battier layer is yttrium-stabilized zirconia or doped ceria (Tucker, [0032]) in order to prevent short circuit of the device (Tucker, [0019]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hiraiwa incorporating the teaching of Tucker of forming a barrier layer on the metal support prior to forming the electrode and wherein the battier layer is yttrium-stabilized zirconia or doped ceria thereby preventing undesirable operating conditions, such as a short circuit, in the device.

	Regarding claim 13, Hiraiwa further discloses wherein the first proton conducting ceramic and the second proton conducting ceramic are the same proton conducting ceramic (Hiraiwa, [0112], [0114], [0115]).

	Regarding claim 16, Hiraiwa further discloses wherein a thickness of the electrode is about 10 microns to 100 microns (Hiraiwa, [0110], [0113], [0115], [0199], [0200]).

	Regarding claim 18, Hiraiwa further discloses after thermally treating the device at about 1200°C to 1550°C, depositing a material on the electrode, wherein the material is selected from a group consisting of a catalyst, a proton conductor, and an electronic conductor (Hiraiwa, [0109], [0110]).

	Regarding claim 19, Hiraiwa further discloses wherein the device is a metal supported solid oxide electrolysis cell (Hiraiwa, [0127]), a metal supported solid oxide oxygen generator (Hiraiwa, [0128]), a metal supported solid oxide electrochemical hydrogen generator (Hiraiwa, [0152]-[0189]).

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa US20180205096A1 in view of Tucker US20110269047A1 in further view of Shaigan (“A review of recent progress in coatings, surface modifications and alloy developments for solid oxide fuel cell ferritic stainless steel interconnects,” 15 March 2010; hereafter referred to as Shaigan).

	Regarding claim 2, in the alternative, modified Hiraiwa discloses all of the limitations of claim 1 as set forth above. Hiraiwa discloses wherein the metal support comprises heat resistant alloys such as stainless steel (Hiraiwa, [0124]).
	Shaigan discloses methods used to make solid oxide fuel cells comprising complicated ceramics on metal supports (Shaigan, p.1529). Shaigan teaches wherein the metal support comprises a ferritic stainless steel (Shaigan, abstract) which are an inexpensive material that has a matching coefficient of thermal expansion with ceramics that is also formable (Shaigan p.1530). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hiraiwa by incorporating the teaching of Shaigan wherein the metal support comprises a ferritic stainless steel in order to reduce the costs of production and improve the final product, the metal support and ceramic having matching coefficients of thermal expansion.

	Regarding claim 15, modified Hiraiwa does not disclose wherein the metal support comprises a low-silicon stainless steel including less than about 0.5 weight percent silicon. Shaigan, however teaches wherein the metal support comprises a low-silicon stainless steel including less than about 0.5 weight percent silicon (Shaigan, Table 1), because if the steel contains Si in amounts greater than ∼0.5 weight percent, insulating, continuous or network-like films of silica can also grow under the chromia-rich scale (Shaigan, p.1530) thus reducing the devices performance and lifetime. Using a low-silicon stainless steel including less than about 0.5 weight percent silicon will improve the device performance and lifetime.
	It would have, therefore, been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hiraiwa to incorporate the teaching of Shaigan wherein the metal support comprises a low-silicon stainless steel including less than about 0.5 weight percent silicon, improving the devices lifetime and overall performance.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa US20180205096A1 in view of Tucker US20110269047A1 in further view of Leah US20150064596A1.

Regarding claims 4 and 5, in the alternative, Hiraiwa teaches thermally treating the device at about 1200°C to 1550°C (Hiraiwa, [0112], [0120]), but does not disclose wherein the operation thermally treating the device at about 1200°C to 1550°C is performed in a reducing atmosphere and wherein the reducing atmosphere comprises argon and hydrogen.
	Leah, however, teaches a process for forming a metal supported solid oxide fuel cell wherein thermally treating the device at about 1200°C to 1550°C is performed in a reducing atmosphere and wherein the reducing atmosphere comprises argon and hydrogen (Leah, [0015], [0017], [0031], [0032]), preventing excessive oxidation of the steel and degradation of the metal support during manufacture, allowing higher temperatures to be used, while reducing cost and toxicity of the reducing atmosphere used (Leah, [0031], [0032]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Leah in the method of Hiraiwa wherein the operation thermally treating the device at about 1200°C to 1550°C is performed in a reducing atmosphere and wherein the reducing atmosphere comprises argon and hydrogen, thereby preventing excessive oxidation and degradation of the steel, allowing higher temperatures to be used, while reducing cost and toxicity of the reducing atmosphere used.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa US20180205096A1 in view of Tucker US20110269047A1, as applied to claim 1 above, in further view of Shen CN1964113A (using the machine English translation from Espacenet provided in the previous office action) in further view of Metal Powder Report (“Vacuum Hot Press Furnaces for Powder Compaction,” Vol. 37, No. 11, November 1982; hereafter referred to as Metal Powder Report).

	Regarding claim 6, while modified Hiraiwa in Tucker teaches wherein operation thermally treating the device at about 1200°C to 1550°C is performed in a vacuum (Tucker, [0049], [0064]) improving the quality of the device generated (Tucker, [0050]), modified Hiraiwa does not disclose wherein operation thermally treating the device at about 1200°C to 1550°C is performed in a vacuum of about 10-4 Torr or lower.
	Shen discloses a method for manufacturing a proton exchange membrane fuel cell comprising conductive ceramic layers wherein the device is thermally treated at about 1200°C to 1550°C is performed in a vacuum of about 10-4 Torr or lower (Shen, "a vacuum hot-pressing sintering furnace for hot-pressing sintering...the temperature rises to the sintering temperature of 1200-1800 ℃...During the entire sintering process, argon is passed as a protective gas" p.3 lines 5-10), where Metal Powder Report teaches a hot-pressing sintering furnace combined with a vacuum can “relatively easily attained vacuum level of 5 x 10-4 torr is equivalent to a residual impurity level less than 1 ppm” (Metal Powder Report, p. 1), reducing production cost and steps overcoming problems of obtaining desirable electrical conductivity and mechanical properties at the same time (Shen, p.3 line 28-31).
	Therefore it would have been obvious to one of ordinary skill in the art to have modified the method of Hiraiwa to incorporate the teaching of Shen and Metal Powder Report wherein thermally treating the device at about 1200°C to 1550°C is performed in a vacuum of about 10-4 Torr or lower, lower production costs and overcoming problems of obtaining desirable electrical conductivity and mechanical properties at the same time.

Claims 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa US20180205096A1 in view of Tucker US20110269047A1, as applied to claim 1 above, further in view of Shaigan (see above for reference).

	Regarding claim 7, in the alternative, modified Hiraiwa discloses all of the limitations of claim 1 as laid forth above. Hiraiwa does not explicitly disclose forming a barrier layer on the metal support prior to forming the electrode.
	Shaigan discloses fabrication technology and methods used to make metal supported solid oxide fuel cells, particularly coatings, surface modifications and alloy developments for solid oxide fuel cell ferritic stainless steel interconnects (Shaigan, p.1529). Shaigan, however, teaches wherein prior to forming an electrode on a metal support forming a barrier layer on the metal support in order to improve the electronic conductivity of the substrate and the barrier layer acting as an effective barrier against Cr migration (Shaigan, p.1535). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hiraiwa to incorporate the teaching of Shaigan wherein prior to forming an electrode on a metal support of a device with a first proton-conducting ceramic, the metal support comprising an iron-chromium alloy, and the first proton-conducting ceramic being in a powder form, forming a barrier layer on the metal support in order to improve the electronic conductivity of the metal support and acting as an effective barrier against Cr migration.

Regarding claim 9, modified Hiraiwa discloses all of the limitations of claim 7 as set forth above. Modified Hiraiwa further discloses wherein the barrier layer is about 1 microns to 50 microns thick (Shaigan, pp.1531, 1533, 1535) thereby decreasing the area specific resistance of steel interconnects (Shaigan p. 1530). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of Shaigan into the method of modified Hiraiwa wherein the barrier layer is about 1 microns to 50 microns thick improving the performance characteristics of the metal support in the final product.

Regarding claim 10, modified Hiraiwa discloses all of the limitations of claim 9 as laid forth above. Modified Hiraiwa further discloses wherein the first proton-conducting ceramic and the second proton-conducting ceramic comprise barium cerium yttrium zirconate (Hiraiwa, [0112], [0114], [0115]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa US20180205096A1 in view of Tucker US20110269047A1 further in view of Shaigan (see above for reference), as applied to claim 7 above, in further view of Nédélec (“Gas phase deposition of diffusion barriers for metal substrates in solid oxide fuel cells,” 15 May 2011; hereafter referred to as Nédélec).

Regarding claim 8, in the alternative, modified Hiraiwa discloses all of the limitations of claim 7 as set forth above. Modified Hiraiwa in Shaigan teaches yttria, ceria and lanthanum based coatings (Shaigan pp.1531-1533), however, does not explicitly disclose wherein the barrier layer is selected from a group consisting of yttrium-stabilized zirconia, doped ceria, lanthanum calcium niobate, and samarium cerium yttrium zirconate.
Nédélec discloses methods for deposition of diffusion barriers for metal substrates in solid oxide fuel cells, including gadolinia doped ceria on ferritic chromium-rich alloys of stainless steel (Nédélec, p.3999) providing the best results in terms of electric conductivity and diffusion blocking behavior (Nédélec, p.4000). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hiraiwa incorporating the teaching of Nédélec wherein the barrier layer is gadolinia doped ceria providing high electric conductivity and diffusion blocking behavior.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa US20180205096A1 in view of Tucker US20110269047A1 in further view of Tucker (“Progress in metal-supported solid oxide fuel cells: A review,” 1 August 2010; hereafter referred to as Tucker-2010). 

	Regarding claim 11, modified Hiraiwa discloses all of the limitations of claim 1 as set forth above. Hiraiwa teaches thermally treating the device at about 1200°C to 1550°C (Hiraiwa, [0112], [0120]), but does not disclose wherein the operation thermally treating the device at about 1200°C to 1550°C is performed in a reducing atmosphere. Tucker teaches wherein the operation thermally treating the device at about 1000°C to 1400°C (Tucker, [0053]-[0059]), which overlaps with the claimed range of 1200°C to 1550°C, is performed in a reducing atmosphere (Tucker, [0049]-[0050], [0059]) thereby improving the quality of the device (Tucker, [0050]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tucker in the method of Hiraiwa wherein the operation thermally treating the device at about 1200°C to 1550°C is performed in a reducing atmosphere and wherein the reducing atmosphere comprises argon and hydrogen, improving the quality of the device. Modified Hiraiwa does not disclose wherein the operation thermally treating the device at about 1200°C to 1550°C is performed in a reducing atmosphere and wherein the electrode, the electrolyte layer, or both the electrode and the electrolyte layer include a sintering aid.
	Tucker-2010 teaches that for metal supported solid oxide fuel cells, high temperature sintering must take place in a reducing atmosphere to protect the substrate from excessive oxidation, where it is well known that including a sintering aid improves low-temperature sintering, lowering production cost and time (Tucker-2010, p.4575).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally modify the method of modified Hiraiwa, further incorporating the teaching of Tucker-2010 wherein the operation thermally treating the device at about 1200°C to 1550°C is performed in a reducing atmosphere and wherein the electrode, the electrolyte layer, or both the electrode and the electrolyte layer include a sintering aid in order to improving the quality of the device during manufacture as well as to lower the time and costs of production.

Claim 11, in the alternative, is rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa US20180205096A1 in view of Tucker US20110269047A1, as applied to claim 1 above, further in view of Leah US20150064596A1 in further view of Tucker-2010 (see above for full reference). 

	Regarding claim 11, Hiraiwa discloses all of the limitations of claim 1 as set forth above. Hiraiwa does not disclose wherein the operation thermally treating the device at about 1200°C to 1550°C is performed in a reducing atmosphere and wherein the electrode, the electrolyte layer, or both the electrode and the electrolyte layer include a sintering aid.
	Leah, however, teaches a process for forming a metal supported solid oxide fuel cell wherein thermally treating the device at about 1200°C to 1550°C is performed in a reducing atmosphere (Leah, [0015], [0017], [0031], [0032]), preventing excessive oxidation of the steel and degradation of the metal support during manufacture, allowing higher temperatures to be used, while reducing costs (Leah, [0031], [0032]). Leah does not teach wherein the electrode, the electrolyte layer, or both the electrode and the electrolyte layer include a sintering aid.
	Further, Tucker-2010 teaches that for metal supported solid oxide fuel cells, high temperature sintering must take place in a reducing atmosphere to protect the substrate from excessive oxidation, where it is well known that including a sintering aid improves low-temperature sintering, lowering production cost and time (Tucker-2010, p.4575).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hiraiwa, incorporating the teachings of Leah and Tucker-2010 disclose wherein the operation thermally treating the device at about 1200°C to 1550°C is performed in a reducing atmosphere and wherein the electrode, the electrolyte layer, or both the electrode and the electrolyte layer include a sintering aid in order to prevent degradation of the steel support during manufacture as well as to lower the time and costs of production.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa US20180205096A1 in view of Tucker US20110269047A1 in further view of Tucker-2010 (see above for reference), as applied to claim 11 above, and in further view of Guo CN103531833A (machine English translation from PE2E provided).

	Regarding claim 12, modified Hiraiwa teaches all of the limitations of claim 11 as set forth above. While references cited in Tucker-2010 teach use of sintering aids such as lithium oxide, modified Hiraiwa does not explicitly disclose wherein the sintering aid is selected from a group consisting of lithium hydride, lithium fluoride, lithium carbonate, lithium oxide, manganese oxide, and barium yttrium nickelate.
	Guo directed toward a method for manufacturing a proton conducting ceramic fuel cell (Guo, [0004]-[0013], [0018]-[0038], Figs. 1-4) and discloses a sintering aid, including lithium carbonate to reduce the sintering temperature and increase the conductivity, improving the performance of the device (Guo, [0013]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Guo in the method of modified Hiraiwa wherein the sintering aid is lithium carbonate, thereby lowing operational costs and improving the performance of the device.
	
Claim 12, in the alternative, is rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa US20180205096A1 in view of Tucker US20110269047A1 in further view of Leah US20150064596A1 in further view of Tucker-2010 (see above for reference), as applied to claim 11 above, and in further view of Guo CN103531833A (machine English translation from PE2E provided).

	Regarding claim 12, modified Hiraiwa teaches all of the limitations of claim 11 as set forth above. While references cited in Tucker-2010 teach use of sintering aids such as lithium oxide, modified Hiraiwa does not explicitly disclose wherein the sintering aid is selected from a group consisting of lithium hydride, lithium fluoride, lithium carbonate, lithium oxide, manganese oxide, and barium yttrium nickelate.
	Guo directed toward a method for manufacturing a proton conducting ceramic fuel cell (Guo, [0004]-[0013], [0018]-[0038], Figs. 1-4) and discloses a sintering aid, including lithium carbonate to reduce the sintering temperature and increase the conductivity, improving the performance of the device (Guo, [0013]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Guo in the method of modified Hiraiwa wherein the sintering aid is lithium carbonate, thereby lowing operational costs and improving the performance of the device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa US20180205096A1 in view of Tucker US20110269047A1, as applied to claim 1 above, in further view of Haugsrud, Reidar, and Truls Norby. "Proton conduction in rare-earth ortho-niobates and ortho-tantalates." Nature Materials 5.3 (2006): 193-196 (hereafter referred to as Haugsrud).

	Regarding claim 14, modified Hiraiwa teaches all of the limitations of claim 1 as set forth above. Modified Hiraiwa further teaches wherein the first proton-conducting ceramic and the second proton conducting ceramic are barium cerium yttrium zirconate (Hiraiwa, [0112], [0114], [0115]) but does not teach wherein the first proton-conducting ceramic and the second proton conducting ceramic are selected from a group consisting of lanthanum calcium niobate and samarium cerium yttrium zirconate.
	Haugsrud discloses various proton conducting ceramics, including barium cerium yttrium zirconate, for use in fuel cells (Haugsrud, p. 193-196, Figs. 1-3, Table 1) and further teaches lanthanum calcium niobate as a proton conducting ceramic with very high proton conductivity (Haugsrud, abstract, p. 193 and 195, Figs. 1-2, Table 1). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Haugsrud in the method of modified Hiraiwa wherein the first proton-conducting ceramic and the second proton conducting ceramic are lanthanum calcium niobate rather than barium cerium yttrium zirconate, improving the proton conductivity of the device.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa US20180205096A1 in view of Tucker US20110269047A1, as applied to claim 1 above, in further view of Matte (EP3404760A1 using the machine English translation provided in the previous office action).

	Regarding claim 17, modified Hiraiwa teaches all of the limitations of claim 1 as laid forth above. Modified Hiraiwa does not explicitly teach the method further comprising depositing a getter material on the electrode or the metal support, wherein the getter material comprises lanthanum oxide, strontium oxide, or barium oxide.
	Matte teaches a method for producing a conductive ceramic fuel cell and discloses wherein the getter material comprises strontium oxide or lanthanum oxide (Matte, [0023]) which forms a stable phase with at least one poisoning element, preventing reaction of the poisoning element with the functional layers of the ceramic conductive fuel cell (Matte, [0005]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hiraiwa incorporating the teaching of Matte wherein the method further comprises depositing a getter material on the electrode or the metal support, wherein the getter material comprises lanthanum oxide or strontium oxide, preventing poisoning of the functional layers of the product.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraiwa US20180205096A1 in view of Tucker US20110269047A1 in further view of Shaigan (see above for reference).

Regarding claim 20, Hiraiwa discloses a method comprising forming an electrode (Hiraiwa, [0003]-[0009], [0032]-[0209], Figs. 1-18, Tables 1-3)
on a metal support comprising an iron-chromium alloy (Hiraiwa, Fig. 1 element 3, [0032], [0124]) of a device (Hiraiwa, Fig. 1 elements 1-3, sections “(Fuel Cell),” “(Porous Metal Body),” “(First Porous Metal Body),” “(Second Porous Metal Bod),” “(MEA),” “(Cathode),” “(Anode),” “(Electrolyte Layer)”), 
with barium cerium yttrium zirconate, being in a powder form (Hiraiwa, [0112]),
forming an electrolyte layer on the electrode and on the metal support of the device with barium cerium yttrium zirconate (Hiraiwa, [0112], [0114], [0115]),
 sintering the device at about 1200°C to 1550°C (Hiraiwa, [0112], [0120]).
Hiraiwa does not explicitly teach wherein sintering the device, the device, comprising the electrode, the metal support, and the electrolyte layer, at about 1200°C to 1550°C in a reducing atmosphere or the metal support comprising a low-silicon steel including less than about 0.5 weight percent silicon.
	Tucker teaches a method of manufacturing (Tucker, abstract, [0007]-[0009], [0015]-[0067], Figs. 1-5) a device comprising a ferritic stainless steel metal support (Tucker, [0054]), a proton conducting ceramic layer (Tucker, [0055]-[0056]), an electrolyte layer on the electrode and on the metal support of the device (Tucker, [0058]) and thermally treating the device, comprising the electrode, the metal support, and the electrolyte layer between 1000°C to 1400°C (Tucker, [0053]-[0059]), which overlaps with the claimed range of 1200°C to 1550°C, allowing for efficient manufacturing and the use of a thinner electrolyte than in conventional designs and improvement in the device’s performance (Tucker, abstract, [0007], [0017], [0020], [0047]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teaching of Tucker in the method of Hiraiwa wherein a method comprising: forming an electrode on a metal support of a device with barium cerium yttrium zirconate being in powder form, forming an electrode on a metal support of a device with barium cerium yttrium zirconate, the metal support comprising a low-silicon steel including less than about 0.5 weight percent silicon, and the barium cerium yttrium zirconate being in a powder form; (b) forming an electrolyte layer on the electrode and on the metal support of the device with the barium cerium yttrium zirconate; and (c) sintering the device, comprising the electrode, the metal support, and the electrolyte layer, at about 1200°C to 1550°C, thereby reducing the manufacturing costs and improving the performance of the device.
Tucker further teaches wherein the operation thermally treating the device at about 1000°C to 1400°C (Tucker, [0053]-[0059]), which overlaps with the claimed range of 1200°C to 1550°C, is performed in a reducing (Tucker, [0049]-[0050], [0059]) improving the quality of the device (Tucker, [0050]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tucker in the method of Hiraiwa wherein the operation thermally treating the device at about 1200°C to 1550°C is performed in a reducing atmosphere, improving the quality of the device.
Further, Shaigan teaches wherein the metal support comprises a low-silicon stainless steel including less than about 0.5 weight percent silicon (Shaigan, Table 1), because if the steel contains Si in amounts greater than ∼0.5 weight percent, insulating, continuous or network-like films of silica can also grow under the chromia-rich scale (Shaigan, p.1530) thus reducing the devices performance and lifetime. Using a low-silicon stainless steel including less than about 0.5 weight percent silicon will improve the device performance and lifetime.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have additionally modified the method of modified Hiraiwa, further incorporating the teaching of Shaigan wherein the metal support comprising a low-silicon steel including less than about 0.5 weight percent silicon additionally improving the device performance and lifetime.

Response to Arguments
Applicant’s arguments, see p. 6-7, filed 01 June 2022, with respect to claim 12 have been fully considered and are persuasive. The 112(b) rejection of claim 12 has been withdrawn because it has been overcome by applicant’s amendment.

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Regarding claim 1, applicant notes that Hiraiwa does not teach the method as amended:

“A method comprising: (a) forming an electrode on a metal support of a device with a first proton- conducting ceramic, the metal support comprising an iron-chromium alloy, and the first proton-conducting ceramic being in a powder form; (b) forming an electrolyte layer on the electrode and on the metal support of the device with a second proton-conducting ceramic, and the second proton-conducting ceramic being in a powder form; and (c) thermally treating the device, comprising the electrode, the metal support, and the electrolyte layer, at about 1200°C to 1550°C.”
That is that Hiraiwa adds the metal support after sintering the layers.
However, as discussed above, Hiraiwa US20180205096A1 in view of Tucker US20110269047A1 does teach this method, specifically the embodiment “thermally treating the device, comprising the electrode, the metal support, and the electrolyte layer, at about 1200°C to 1550°C”, overcoming applicant’s amendments to claim 1.

	Similarly, as applicant notes, claims 2-19 depend from and includes the features of claim 1 and rejected as being dependent on rejected claim 1 as well as their other limitations as set forth above in this office action.

	Regarding claim 20, applicant notes that Hiraiwa does not teach the method as amended:

A method comprising: (a) forming an electrode on a metal support of a device with barium cerium yttrium zirconate, the metal support comprising a low-silicon steel including less than about 0.5 weight percent silicon, and the barium cerium yttrium zirconate being in a powder form; (b) forming an electrolyte layer on the electrode and on the metal support of the device with the barium cerium yttrium zirconate; and (c) sintering the device, comprising the electrode, the metal support, and the electrolyte layer, at about 1200°C to 1550°C in a reducing atmosphere.

However, as discussed above, Hiraiwa US20180205096A1 in view of Tucker US20110269047A1 in further view of Shaigan does teach this method, specifically the embodiment “thermally treating the device, comprising the electrode, the metal support, and the electrolyte layer, at about 1200°C to 1550°C in a reducing atmosphere”, overcoming applicant’s amendments to claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song US20120021288A1 (discloses magnesium oxide as sintering aid),
Singh US20160072143A1 (discloses SrO, BaO as getter material),
Bartel US20200014052A1 (discloses lithium fluoride and oxide as sintering aid).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728